

Exhibit 10(k)
GE Excess Benefits Plan
Effective January 1, 2009
 
 
Section I.
Eligibility
 
All Employees, Surviving Spouses and beneficiaries of Employees eligible to
receive Pension Benefits under the GE Pension Plan shall be eligible to receive
excess benefits under this Plan in accordance with Section II.
 
Section II.
Excess Benefits
 
 
1.
The amount of the Excess Benefit payable under this Plan to an Employee,
Surviving Spouse or beneficiary shall be based upon the excess (if any) of:

 
 
a.
the Pension, survivor benefit or death benefit that the Employee, Surviving
Spouse or beneficiary would have received under the GE Pension Plan as a result
of the retirement or death of the Employee but for the limitations on such
benefit imposed by the GE Pension Plan pursuant to Section 415 of the Code, over

 
 
b.
the Pension, survivor benefit or death benefit that the Employee, Surviving
Spouse or beneficiary receives under the GE Pension Plan.

 
For all periods during which this Plan is in effect and regardless of whether
the Employee’s termination of Service date occurs on, before or after January 1,
2009, in no event shall an individual be entitled to receive more benefits from
this Plan and the GE Pension Plan combined than he would have been entitled to
receive from the GE Pension Plan alone without application of the limits of
Section 415 of the Code referred to in Section II.1.a. above.
 
 
2.
Consistent with established Company procedures, if an eligible Employee
commences his Excess Benefits at the time set forth in Section III but remains
in protected service for other purposes, his initial Excess Benefits shall be
based on his service credits earned up to the commencement date of his Excess
Benefits. Following the eligible Employee’s break in protected service, the
dollar amount (but not the form, time or manner of distribution) of the eligible
Employee’s Excess Benefits shall be adjusted consistent with such procedures to
take into account any additional service credits the eligible Employee may have
earned under the GE Pension Plan and any related offsets.

 

 
1

--------------------------------------------------------------------------------

 

 
3.
Notwithstanding any provision of the Plan to the contrary, in no event will any
benefits be payable hereunder as a result of the exclusion from the definition
of Compensation in the GE Pension Plan of Incentive Compensation, commissions
and similar variable compensation paid after the end of the calendar year in
which the Employee’s Service terminates pursuant to the last sentence of the
first paragraph of the definition of “Compensation” set forth in Section XXVI
therein.

 
Section III.
Payment of Excess Benefits
 
 
1.
All Excess Benefits provided for hereunder which are Grandfathered Plan Benefits
shall be paid in the same form, time and manner as the benefits payable to such
Employee, Surviving Spouse or beneficiary under the GE Pension Plan.

 
 
2.
All Excess Benefits provided for hereunder which are Non-Grandfathered Plan
Benefits shall be paid in the same form, time and manner as the
non-grandfathered plan benefits payable to such Employee, Surviving Spouse or
beneficiary under the GE Supplementary Pension Plan.  Consistent with the
foregoing, the provisions of the GE Supplementary Pension Plan which restrict
payments to a Specified Employee during the first six months following
Separation from Service shall apply in the same manner hereunder with respect to
such Excess Benefits.  In addition, if an Employee is not also entitled to
benefits from the GE Supplementary Pension Plan, the principles of the GE
Supplementary Pension Plan governing the form, time and manner of payment shall
nevertheless apply in the same manner hereunder with respect to such Excess
Benefits.

 
 
3.
If an Employee is reemployed, the treatment of the Employee’s Excess Benefits
will be governed by the principles of the reemployment provisions of the GE
Supplementary Pension Plan (regardless of whether the Employee is otherwise
entitled to a Supplementary Pension under the GE Supplementary Pension Plan).

 
 


Section IV.
Beneficiary
 
An Employee’s beneficiary for the purposes of this Plan shall be determined in
the same manner as beneficiaries are determined under the GE Supplementary
Pension Plan (regardless of whether the Employee is otherwise entitled to a
Supplementary Pension under the GE Supplementary Pension Plan).
 

 
2

--------------------------------------------------------------------------------

 

Section V.
Administration
 
 
1.
This Plan shall be administered by the Pension Board, which shall have authority
in its sole discretion to make, amend, interpret and enforce rules and
regulations for the administration of this Plan and decide or resolve in its
sole discretion any and all questions which may arise in connection with this
Plan.

 
 
2.
In the administration of this Plan, the Pension Board may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit and
may, from time to time, consult with counsel, including counsel to the Company.

 
 
3.
The decision or action of the Pension Board in respect of any question arising
out of or in connection with the administration, interpretation and application
of this Plan and the rules and regulations hereunder shall be final and
conclusive and binding upon all persons having any interest in this Plan.

 
Section VI.
Amendment and Termination
 
The Company reserves the right, by action of the General Electric Company Board
of Directors, to amend, modify or terminate, either retroactively or
prospectively, any or all of the provisions of this Plan; provided, however,
that no such action on its part shall adversely affect the rights of an
Employee, his Surviving Spouse or beneficiaries without the consent of such
Employee (or his Surviving Spouse or beneficiaries, if the Employee is deceased)
with respect to any benefits accrued under this Plan prior to the date of such
amendment, modification or termination of the Plan if the Employee has at that
time a non-forfeitable right to benefits under Section XII of the GE Pension
Plan.  Any amendment, modification or termination of the Plan shall comply with
the restrictions of Section 409A of the Code to the extent applicable.  No
amendment, modification or termination of the Plan may accelerate a scheduled
payment of Non-Grandfathered Plan Benefits, nor may any amendment, modification
or termination permit a subsequent deferral of Non-Grandfathered Plan Benefits.
 
Section VII.
General Conditions
 
 
1.
The Excess Benefits payable under this Plan shall be paid by the Company out of
its general assets and shall not be funded in any manner.  The obligations that
the Company incurs under this Plan shall be subject to the claims of the
Company’s other creditors having priority as to the Company’s assets.

 

 
3

--------------------------------------------------------------------------------

 

 
2.
Except as to withholding of any tax under the laws of the United States or any
state or locality, no Excess Benefit payable at any time hereunder shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment or other legal process, or encumbrance of any kind.  Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such Excess
Benefit, whether currently or thereafter payable hereunder, shall be void.

 
 
3.
No Employee and no other person shall have any legal or equitable rights or
interest in this Plan that are not expressly granted in this
Plan.  Participation in this Plan does not give any person any right to be
retained in the Service of his Employer.  The right and power of the Company to
dismiss or discharge any Employee is expressly reserved.

 
 
4.
Notwithstanding the provisions of Section I, employees who are represented by a
union (pursuant to a certification by the National Labor Relations Board or
otherwise in accordance with the provisions of Section 9 of the National Labor
Relations Act) shall become eligible to participate in this Plan (a) only after
the Company and such union shall have entered into a written agreement to the
effect that the Plan shall be offered to the employees so represented, and (b)
only in accordance with any conditions or requirements contained in such
agreement; provided, however, that whenever employees who are eligible for the
Plan choose a bargaining agent (pursuant to NLRB certification), they shall
continue to be eligible unless and until the certified agent gives notice to the
Company that it does not wish such eligibility to continue.

 
 
5
The rights under this Plan of an Employee who leaves the Service of the Company
at any time and the rights of anyone entitled to receive any payments under this
Plan by reason of the death of such Employee, shall be governed by the
provisions of this Plan in effect on the date such Employee leaves the Service
of the Company, except as otherwise specifically provided in this Plan;
provided, however, that with respect to Non-Grandfathered Plan Benefits:

 
 
a.
Any Employee who left the Service of the Company on or after January 1, 2005 and
prior to January 1, 2009 and commenced receipt of such benefits before January
1, 2009 shall not be eligible to select the revocation feature provided in
Section IX.8 of the GE Pension Plan.

 
 
b.
Any Employee who left the Service of the Company on or after January 1, 2005 and
prior to January 1, 2009 and did not commence receipt of such benefits before
January 1, 2009 (or anyone entitled to receive any payments under the Plan by
reason of the death of such Employee who did not commence receipt of such
payments before January 1, 2009) shall have the form, time and manner of payment
of such benefits determined under the terms contained herein.

 

 
4

--------------------------------------------------------------------------------

 

 
6.
Except to the extent that the same are governed by the federal law (including
Section 409A of the Code), the law of the State of New York shall govern the
construction and administration of this Plan.

 
 
7.
This Plan is intended to comply with Section 409A of the Code with respect to
amounts accrued after December 31, 2004 and amounts that were accrued but
forfeitable on that date.  In addition, if an Employee accrues benefits
hereunder on or after January 1, 2005, the Plan is intended to comply with the
requirements


 
5

--------------------------------------------------------------------------------

 
